DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings have been considered and accepted by the examiner.
Specification
The title, abstract, and specification have been considered and accepted by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,509,732. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader and would have been anticipated by the claims of the ‘732 patent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 25-30, 32-36, and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0254550 to Gaur et al. (“Gaur”) in view of “Adaptive Insertion Policies for High Performance Caching” (“Qureshi”).
Regarding claim 23, Gaur discloses a method, comprising:
at a first region of a cache, in response to a first memory access request associated with a first demand request to a first cache entry of the first region, applying a first aging policy comprising adjusting age values for cache entries of the first region based on whether data is stored at the cache entries in response to prefetch requests or demand requests (see paragraphs 36 and 37 and paragraph 26; the insertion age is dependent on the UC being not 0, UC is dependent on whether the block was filled by a demand request or a prefetch request);
at a second region of a cache, in response to a second memory access request associated with a second demand request to a second cache entry of the second region, applying a second aging policy comprising adjusting age values for cache entries of the second region independent of whether data is stored at the cache entries in response to prefetch requests or demand requests (see paragraph 35, insertion assigns the same age regardless of UC); and
replacing data at the first region of the cache and the second region of the cache based on ages of cache entries at the first region and the second region region (see paragraph 21, the age is used for cache replacement).

Regarding claim 36, Gaur teaches a processor comprising a cache and a cache controller configured to perform the method of claim 23 (see fig. 2 and paragraph 2 of Gaur). Gaur does not disclose the processor comprising a single cache with the first and second regions. Qureshi discloses a cache wherein different portions are configured with different cache policies (see page 386 of Qureshi, different sets are used to implement different policies). It would have been obvious at the time the application was filed to a person of ordinary skill in the art to implement different cache regions using the set dueling principle disclosed by Qureshi in order to dynamically determine an optimal aging replacement policy.
Regarding claims 25, 32, and 38, Gaur does not disclose measuring a first performance characteristic for the first region of the cache and a second performance characteristic of the second region of the cache, selecting a first aging policy for a third region of the cache based on the first and second performance characteristics, and replacing data at cache entries of the third region of the cache based on ages associated with the cache entries of the third region. Qureshi discloses the set-dueling concept wherein different set of the cache are given different policies and the performance is monitored to determine the policy of the remaining sets (see page 386 of Qureshi). It would have been obvious at the time the application was filed to a person of ordinary skill in the art to use set dueling of the aging 
Regarding claim 26, the combination of references renders obvious the method and processor comprising selecting an age for a second cache entry at the third region based on whether data is stored at the first cache entry in response to a prefetch request or a demand request (it would be obvious to use the TC-UC-AGE policy if it is determined from set dueling to be better).
Regarding claim 27, the combination of references renders obvious the method and processor comprising storing the same age for cache entries of the third region associated with demand request and cache entries of the third region associated with prefetch requests (it would be obvious to use the uniform aging policy if it is determined from set dueling to be better).
Regarding claims 28, 33-35, and 39, the combination of references renders obvious the method and processor comprising selecting the first aging policy at a first time and selecting at a second time, after the first time, a second aging policy for the third region of the cache in response to a change in relationship between the first performance characteristic and the second performance characteristic, the second aging policy being different from the first aging policy (see page 387, section 5.5 of Qureshi; the cache policy is able to change to which ever policy is best suited for each phase of an application).
Regarding claims 29, 30, 40, and 41, the combination of references renders obvious the method and processor wherein the first performance characteristic comprises a cache miss rate at the first region of the cache and the second performance characteristic comprises a cache miss rate at a second region of the cache (see page 386, col. 2 of Qureshi). It would have been obvious to alternatively use the cache hit rate of the regions as the performance characteristic since the cache hit rate is the inverse of the cache miss rate.
Allowable Subject Matter
Claims 24, 31, 37, and 42 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection were overcome.
Regarding claims 24 and 37, the prior art does not disclose or suggest adjusting the age values by a first amount in response to prefetch requests and by a second amount in response to demand requests, wherein the first amount is greater than the second amount.
Regarding claims 31 and 42, the prior art of record does not disclose or suggest the first and second performance characteristics comprising weighted sums of a cache hit rate and a cache miss rate of the regions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D TSUI whose telephone number is (571)270-3253.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DANIEL D TSUI/               Primary Examiner, Art Unit 2132